Citation Nr: 0327187	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1977 
to June 1995.  He died in October 1995.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 1998 and January 2000 rating decisions of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.

In September 2002, the Board initiated further development of 
the evidence that has now been completed pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Court of Appeals) issued 
its decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
decision, the Court of Appeals invalidated 38 C.F.R. 
19.9(a)(2) insofar as it allowed the Board to obtain evidence 
and decide an appeal considering that evidence when it was 
not considered by the Agency of Original Jurisdiction (AOJ) 
and when no waiver of AOJ consideration was obtained.  See 
38 C.F.R. § 20.1304 (2002).  Because of this Court action, 
the Board would ordinarily have no jurisdiction to adjudicate 
this appeal prior to consideration of the new evidence by the 
RO.  In this instance, however, a remand is not required in 
order to accomplish RO consideration because the decision 
herein is not prejudicial to the appellant.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).




FINDINGS OF FACT

1.  The veteran died in October 1995 due to smoke inhalation 
during an automobile accident that occurred following a 
cardiac event.

2.  At the time of the veteran's death, service connection 
had not been established for any disability; for accrued 
benefits purposes, however, service connection had been 
established for osteoarthritis of the knees, rated as 20 
percent disabling, and hypertension to which a noncompensable 
evaluation was assigned.

3.  There is a causal relationship between the cause of the 
veteran's death and his period of active duty service.


CONCLUSION OF LAW

The veteran's death was caused by, or substantially or 
materially contributed to by, a disability or disabilities 
incurred in active duty service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
rating decisions, statement of the case, and November 2000 
and November 2001 letters have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the November 2001 letter, 
the appellant was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  The Board acknowledges the ruling contained in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) 
which held 38 C.F.R. § 3.159(b)(1) to be invalid for imposing 
a 30-day, rather than one-year, deadline for the submission 
of evidence.  The Board, however, concludes that although the 
appellant, by the November 2001 letter, was given 60 days in 
which to respond, she is not prejudiced by the defective 
notice.  A review of the July 2003 medical opinion indicates 
that a favorable decision is warranted, and no further 
evidentiary development or other action need be taken.  As 
such, a remand to the RO is not necessary.  See Sabonis, 
supra.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, a medical examiner's report, and a 
VA medical opinion.  As the record shows that the claimant 
has been afforded a VA medical opinion in connection with 
this claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2003) have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, supra.

Factual Background 

The veteran filed claims of service connection for various 
disabilities before his death.  In October 1995, while the 
claims were pending, he was killed as a result of smoke and 
soot inhalation pursuant to an automobile accident.  
According to the accident report, he was driving a truck, and 
a witness stated that he was asleep at the wheel.  

By January 1997 rating decision, the RO established service 
connection for osteoarthritis of the knees, rated as 20 
percent disabling, and for hypertension, rated as zero 
percent disabling, for accrued benefits purposes only.  

In July 1998, the veteran's widow filed a claim of service 
connection for the cause of the veteran's death.  She 
contended that service-related disabilities contributed to 
the veteran's death.  Specifically, she postulated that the 
veteran's bilateral knee disability prevented him from 
exiting the vehicle after the accident or, in the 
alternative, that hypertension contributed to his death.  By 
August 1998 rating decision, the RO denied service connection 
for the cause of the veteran's death.  By January 2000 rating 
decision, the RO confirmed its denial.

In July 2003, a VA examiner reviewed the medical evidence, as 
well as the autopsy report and provided an opinion regarding 
the cause of the veteran's death.  The examiner noted an 
incident in service where the veteran was struck in the head 
with a bottle.  Two weeks after the incident, there was a 
large swelling over the right forehead and blood pressure of 
184/112.  On retirement examination, hyperlipidemia was noted 
as were elevated cholesterol and triglycerides.  An 
electrocardiogram revealed sinus rhythm and nonspecific T 
wave abnormalities that were interpreted as inferolateral 
ischemia.  A subsequent medical examination conducted 
approximately two weeks later reflected blood pressure of 
165/100.  At that time, the veteran weighted 262 pounds and 
stood six feet tall.  The examiner noted that the autopsy 
report reflected a conclusion that the veteran died as a 
result of smoke and soot inhalation but that it was possible 
that blunt force injuries sustained in the initial collision 
could have caused his death by rendering him incapable of 
exiting his vehicle following the collision.  The examiner 
indicated that the veteran suffered from hypertension, 
hypercholesterolemia, and likely suffered from coronary 
vascular disease.  Furthermore, he noted that the veteran 
lost control while driving and made no attempts to stop or 
otherwise avoid the accident.  Such evidence, service-
connected the examiner, indicated that the veteran was 
incapacitated prior to the accident.  The examiner opined 
that the veteran's bilateral knee disability was not 
sufficiently severe to have prevented him from exiting the 
vehicle had he been alert and awake.  Rather, he opined that 
the veteran was likely unconscious at the time of the 
accident.  The examiner indicated that the veteran's in-
service head injury was more severe than initially indicated 
and the veteran did have marginally treated, well-documented 
hypertension with coronary atherosclerosis.  He indicated, 
furthermore, that in African-American men with hypertension 
and coronary vascular disease, such as the veteran, sudden 
death often occurred from occlusion of the right coronary 
artery and ventricular fibrillation producing pre-syncope or 
syncope.  According to the examiner, moreover, because 
fibrillation was a mechanical rather than a structural event, 
no evidence would have been seen on the autopsy.  In summary, 
the examiner opined that it was unlikely that the veteran's 
bilateral knee disability contributed to his death by 
preventing him from exiting the vehicle prior to 
incineration.  Instead, the absence of evidence of attempts 
to exit the burning vehicle indicated a major cerebral event 
leading to syncope or a cardiac arrhythmia, and/or 
cardiovascular occlusion that occurred while driving.  The 
examiner concluded that it was more likely than not that the 
veteran's death was caused by a cardiac event secondary to 
hypertensive cardiovascular disease.  In the alternative, the 
veteran suffered a seizure resulting from cerebral scarring 
following a major hear injury in service.  

Law and Regulations 

The appellant has claimed that the veteran's death was 
caused, at least in part, by disabilities incurred in 
service.  She has claimed entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

In the present case, the cause of the veteran's death was 
reported as smoke and soot inhalation.  A VA medical opinion, 
however, has suggested that the veteran's service-connected 
hypertension and associated heart disease likely contributed 
to his death.  In particular, the Board notes that the 
evidence reflects that in African-American men with 
hypertension and coronary vascular disease, such as the 
veteran, sudden death often occurs from occlusion of the 
right coronary artery and ventricular fibrillation producing 
pre-syncope or syncope.  A review of the evidence, therefore, 
suggests a strong correlation between the veteran's 
hypertension and his ultimate death.  The veteran, it 
appears, was unconscious due to his service-connected 
disability when he lost control of his vehicle.  The cause of 
a veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death. 38 C.F.R. § 3.312(a).  In this instance, the Board 
concludes that the preponderance of the evidence reflects a 
direct connection between a service-connected disability and 
death.  Thus, service connection for the cause of the 
veteran's death is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the law and regulations governing the 
distribution of veterans' benefits.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



